DETAILED ACTION
Regarding Claims 1- 22. (Canceled)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent Claims 23, 37-38 and 45 recite “compute an airstream velocity value at each location of the different locations using a respective one of the temperature measured values and a respective one of the airflow rate measured values,” but said limitation is not supported in the original disclosure. On page 12 as an example, the original disclosure discusses determining the velocity, which includes using a pair of thermistors to measure the airflow via thermal dispersion techniques, nd paragraph, since the claims would be reciting calculating the same velocity (or same airflow rate) again but using the temperature measured values despite having already measured the airflow rate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 23-33, 36-43, 45-51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers et al., US-PGPUB 2006/0234621 (hereinafter Desrochers-A) in views of Seem, US Pat No. 6,415,617 (hereinafter Seem), Descrochers et al., US-PGPUB 2007/0137318 (hereinafter Desrochers-B) and Kon, US Pat No. 5,436,852 (hereinafter Kon)

          Regarding Claims 23 and 37.  Descrochers-A discloses a system (Abstract), comprising: at least one airstream sensor device configured to be disposed in an air flow conveyance structure of a Heating, Ventilation and Air Conditioning (“HVAC”) system (Figs. 1, 6; Paragraph [0020], HVAC), and comprising

a plurality of sensors configured to detect a temperature, an airflow, and relative humidity of an airstream (Paragraph [0018], relative humidity; Paragraph [0071]; Paragraph [0078]-[0079], humidity, temperature and air velocity sensors) and a transmitter communicatively coupled to the at least one airstream sensor device and configured to receive humidity measurement values, temperature measurement values and airflow measured values from the at least one airstream sensor device (Fig. 1, 9; Paragraph [0071], [0073] signal processing controller block 130), compute a velocity weighted temperature value for the single airstream by weighting each of the temperature values by a respective one of the airstream velocity values, wherein the velocity weighted temperature value accounts for variations in the airstream’s velocity at a plurality of different locations in the air duct or plenum space (Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020]; Note: While Paragraph [0071] does not explicitly disclose blending velocity with temperature, velocity is one of the other related psychrometric measurements and one of ordinary skill in the art would therefore understand that similar compensation or blending obviously would be applied to other sensed values, including the velocity and temperature.); and

use the humidity measurement values and the velocity weighted temperature value to determine a psychrometric property associated with the single airstream (Paragraph [0071] and [0079], air velocity sensor data blended with the temperature to measure enthalpy; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

cause operation of the HVAC system to be controlled based on the determined psychormetric property (Claim 23)

Descrochers-A further discloses wireless sensors (Paragraph [0003]; [0014]; [0072]-[0093])

Descrochers-A does not disclose a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft and spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing and electrically isolated from each other, where a temperature and an airflow are measured at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and a relative humidity of a single airstream is measured at a given location along the single cross-sectional plane and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property

Seem discloses using a relative humidity sensor, mass flow rate of the air and temperature values to determine enthalpy (Col. 4, lines 40-65; Abstract)

Desrochers-B discloses an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft and spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing and electrically isolated from each other (Paragraph [0057], sensor elements are wirelessly connected; Paragraph [0060], each individual sensors comprising dedicated signal condition circuitry), where a temperature and an airflow are measured at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and a relative humidity of a single airstream is measured at a given location along the single cross-sectional plane (Paragraphs [0068]-[0076], discrete sensors; Figs. 7-9; Abstract; Paragraph [0014], humidity sensor)

          Interrelationship between the parameters in HVAC operation such as temperature, air velocity, relative humidity, enthalpy, are known. Additionally, combining Descrochers-A and Seem would subsequently allow the measured values to be blended, which obviously would include velocity weighted temperature values, and determination of accurate psychometric properties using the known psychometric equations. Desrochers-B, meanwhile, discloses the housing comprising the sensors in an elongated hollow shaft as claimed. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Seem and Descrochers-B in Descrochers-A and have a housing comprising an elongate hollow shaft configured to securely extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and electrically isolated from each other, where a temperature and an airflow are measured at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and a relative humidity of a single airstream is measured at a given location along the 

The modified Desrochers-A does not disclose computing airstream velocity values at each location of the different locations based on respective one of the temperature measured values and a respective one of the airflow rate measured values (Note: This limitation is rejected under the 112)

Kon discloses calculating the air velocity using the temperature and the airflow (Col. 14, lines 27-54)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kon in the modified Descrochers-A and accurately compute airstream velocity values at each location of the different locations using respective one of the temperature measured values and a respective one of the airflow measured values using a known velocity measuring technique using thermistors, and also requires routine skill in the art. 

          Regarding Claim 24. Desrochers-A discloses a psychrometic property comprises an enthalpy value determined based on a temperature measured values that is weighted by a respective one of the airstream velocity values (Paragraph [0071] and [0079], air velocity sensor data blended with the temperature to measure enthalpy; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

          Regarding Claim 25 and 52. Desrochers-A discloses the transmitter is further configured to communicate at least one of the humidity measurement values, the temperature measurement values, the airstream velocity values, the velocity weighted temperature value, and the enthalpy value to an external device (Fig. 1, 130 signal processing controller to 180 building control system; Paragraph [0073])

          Regarding Claim 26. Desrochers-A discloses the transmitter causes at least one parameter of the HVAC system to be adjusted based on the determined psychrometric property (Claim 23)

          Regarding Claim 27. Desrochers-A discloses the transmitter is further configured to compute a velocity weighted humidity value for the airstream based on the humidity measurement values (Paragraph [0071], [0073], blended at different rooms; Paragraph [0020])

          Regarding Claim 28. Desrochers-A discloses the psychrometric property is determined using the velocity weighted humidity value in addition to the velocity weighted temperature value (Paragraph [0071], [0073], blended at different rooms; Paragraph [0020])

          Regarding Claim 29. Decrochers-A discloses a transmitter is further configured to receive airflow measurement values from airstream sensor devices including the at Paragraph [0063], various flow sensors; Paragraph [0079], velocity sensor; at each locations), and determine at least two airflow velocity values based on the airflow measurement values (Fig. 4, Paragraph [0088], application of offset scale to sensor values at different measurement times, results in at least two airflow velocity values)

          Regarding Claim 30. Decrochers-A discloses the at least two airflow velocity values are used to compute the velocity weighted temperature value in addition to the temperature measurement values (Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020])

          Regarding Claims 31, 32, 33 and 36. Desrochers-B discloses use a relative humidity sensor (Paragraph [0060]) and placing the sensors in various locations (Paragraph [0073]-[0074]; Table 1). Decrochers-B does not explicitly disclose least one airstream sensor device comprises a relative humidity sensor that is disposed proximate a center point of the housing (Claim 32: and multiple relative humidity sensors, Claims 33 and 36: housing is an elongated probe housing comprising a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end). However, positioning the relative humidity sensor proximate the center point of the housing, as well as multiple relative humidity sensors and configuring the sensors to be at equal distances are one of designer choice and criteria, absent criticality. Additionally, it would have been obvious to have a redundant, multiple relative humidity sensors lest one of the relative humidity 

          Regarding Claims 38 and 45. Descrochers-A discloses an airstream sensing system (Abstract), comprising: an airstream sensor device comprising

the plurality of sensors comprising at least one temperature sensor, at least one thermal dispersion airflow sensor, and at least one humidity sensor, each of the plurality of sensors being configured to generate electrical signals associated with an airstream passing over the airstream sensor device (Paragraph [0063], thermistor; Paragraph [0071]; Paragraph [0078]-[0079], humidity, temperature and air velocity sensors); and
a transmitter in electrical communication with the airstream sensor device, and configured to receive the electrical signals comprising thermal dispersion airflow measurement values, humidity measurement values and temperature measurement values (Fig. 1; 130, signal processing controller)

Fig. 4, Paragraph [0088], application of offset scale to sensor values at different measurement times, results in at least two airflow velocity values), compute a velocity weighted temperature value for the airstream based on the airflow velocity values and the temperature measurement values, wherein the velocity weighted temperature value accounts for variations in at least one of the temperature and the airstream’s velocity at a plurality of different locations in an air duct or plenum space of a Heat, Ventilation and Air Conditioning (“HVAC”) system (Figs. 1, 6; Paragraph [0020], HVAC; Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020]); and

use the humidity measurement values and the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0071]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

cause operation of the HVAC system to be controlled based on the determined psychormetric property (Claim 23)

Descrochers-A further discloses wireless sensors (Paragraph [0003]; [0014]; [0072]-[0093])



Seem discloses using a relative humidity sensor, mass flow rate of the air and temperature values to determine enthalpy (Col. 4, lines 40-65; Abstract)

Desrochers-B discloses an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft and spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, the plurality of sensors being electrically isolated from each other (Paragraph [0057], sensor elements are wirelessly connected; Paragraph [0060], each individual sensors comprising dedicated signal condition circuitry) and configured to symmetrically measure a temperature, and an airflow at a plurality of different locations within the single cross-sectional plane and configured to measure a humidity of the single airstream at a given location along the single cross-sectional plane of the air flow conveyance structure (Paragraphs [0068]-[0076], discrete sensors; Figs. 7-9; Abstract; Paragraph [0014], humidity sensor)

          Interrelationship between the parameters in HVAC operation such as temperature, air velocity, relative humidity, enthalpy, are known. Additionally, combining Descrochers-B and Seem would subsequently allow the measured values to be blended, which obviously would include velocity weighted temperature values, and determination of accurate psychometric properties using the known psychometric equations. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Seem and Desrochers-B in Descrochers and have a housing comprising an elongate hollow shaft configured to securely extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, the plurality of sensors being electrically isolated from each other and configured to symmetrically measure a temperature, and an airflow at a plurality of different locations within the single cross-sectional plane and configured to measure a humidity of the single airstream at a given location along the single cross-sectional plane of the air flow conveyance structure and using a relative humidity sensor and 

          Regarding Claim 39. Descrochers-A discloses a plurality of airstream sensor devices from which the transmitter is configured to receive electrical signals (Fig. 1, signal processing controller receiving sensors)

          Regarding Claim 40. Descrochers-A discloses the transmitter is configured to simultaneously output the velocity weighted temperature value, the airflow velocity values, and the psychometric property (Paragraph [0145]-[0146], simultaneous measurements)

          Regarding Claims 41 and 42. Desrochers-B discloses a housing is an elongated probe housing comprising a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end, and at least one airstream sensor device comprises a relative humidity sensor (Paragraphs [0071]; [0073]-[0074]; Figs. 7 and 8). Although Desrochers-B does not explicitly disclose a relative humidity sensor that is disposed proximate a center point of the housing and between two to sixteen temperature sensors, two to sixteen thermal dispersion airflow sensor, and two to four relative humidity sensors, it would have been obvious to have the recited position of the relative humidity sensor proximate a center point of the housing as well as the recited number of sensors, as it is a 

          Regarding Claim 43. Desrochers-B discloses a transmitter is integrated with the airstream sensor device (Paragraph [0057])

          Regarding Claim 46.  Descrochers-A discloses displaying the airflow velocity values, the velocity weighted temperature value, and the psychrometric property on a display screen of the transmitter (Paragraph [0073], display)

          Regarding Claim 47. Descrochers-A discloses the airstream sensor device is disposed in a supply airstream, a return airstream, or an outside airstream (Fig. 6) 

          Regarding Claim 48. Desrochers-B discloses the elongate hollow shaft is configured to extend from a first inner wall of the air flow conveyance structure to an opposing second inner wall of the air flow conveyance structure (Fig. 8)

          Regarding Claim 49. Descrochers-B discloses the at least one airstream sensor device further comprises a first mounting element coupled to a proximal end of the housing and configured to facilitate mounting of the airstream sensor device on the first inner wall of the air flow conveyance system, and a second mounting element coupled to a distal end of the housing and configured to facilitate mounting of the airstream Fig. 8; Paragraph [0071]; [0073])

          Regarding Claim 50. Desrochers-B discloses comprising a first airstream sensor device and a second air stream sensor device having center portions that overlap each other proximate to a center point of the air flow conveyance system, when the first and second airstream sensor devices are mounted in the air flow conveyance system (Fig. 8)

          Regarding Claim 51. Descrochers-A discloses the air flow conveyance system comprises at least one of an air duct, a plenum, a damper assembly, an air intake assembly and an air moving equipment (Fig. 1)

          Regarding Claim 54. Descrochers-A disclose receiving the measured change in resistance from the at least one airstream sensor device and computing the airstream velocity values based on the measured change in resistance (Paragraph [0063], thermisistor is based on changes in resistance) 

6.           Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Kon, US Pat No. 5,436,852 and Descrochers-B, US-PGPUB 2007/0137318 as applied to Claim 23 and further in view of Nelson et al., US-PGPUB 2012/0155506 (hereinafter Nelson)

          Regarding Claim 34. Descrochers-A discloses thermistor (Paragraph [0063]), but does not explicitly disclose one bead-in-glass thermistor.

Nelson discloses a glass bead thermistor (Paragraph [0020]) used to control HVAC control (Paragraph [0027])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nelson in the modified Decrochers-A and use a glass bead thermistor, so as to compensate for temperature readings.

7.           Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Kon, US Pat No. 5,436,852 and Descrochers-B, US-PGPUB 2007/0137318 as applied to Claim 23 and further in view of Reichel et al., US-PGPUB 2003/0051023 (hereinafter Reichel)

          Regarding Claim 35. The modified Desrochers-A does not disclose at least one sensor that meets NIST-traceable calibration standards.

Reichel discloses an air quality monitoring system, which includes calibration of each sensor using NIST traceable standard (Paragraph [0080])

.

8.           Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Kon, US Pat No. 5,436,852 and Descrochers-B, US-PGPUB 2007/0137318 as applied to Claim 23 above and further in view Weiden, US-PGPUB 2014/0083292 (hereinafter Weiden)

          Regarding Claim 44. The modified Descrochers-A does not disclose a transmitter is remote from the airstream sensor device. 

Weiden discloses a transmitter is remote from the airstream sensor device (Fig. 5B; Paragraph [0003]; Paragraph [0038])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Weiden in the modified Desrochers-A and
Have a transmitter remote from the airstream sensor device, so as to operate the HVAC system with more flexibility. 

53 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers-A, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Kon, US Pat No. 5,436,852 and Descrochers-B, US-PGPUB 2007/0137318 as applied to Claim 23, and further in view of Nortman et al., US-PGPUB 2012/0125558 (hereinafter Nortman)

          Regarding Claim 53. The modified Descrochers-A does not disclose a sensing circuit configured to measure a change in resistance between a first sensor of the plurality of sensors that is heated to a temperature of the single airstream and a second sensor of the plurality of sensors that is self-heated to a given temperature.

Nortman discloses a sensing circuit configured to measure a change in resistance between a first sensor of the plurality of sensors that is heated to a temperature of the single airstream and a second sensor of the plurality of sensors that is self-heated to a given temperature (Paragraphs [0016]; [0018]; 0048]-[0049]; [0003]-[0004]; all the figures)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nortman in the modified Descrochers-A and have a sensing circuit configured to measure a change in resistance between a first sensor of the plurality of sensors that is heated to a temperature of the single airstream and a second sensor of the plurality of sensors that is self-heated to a given temperature, so as to efficiently operate the HVAC system.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In regard to the 112 rejection, the Examiner respectfully disagrees. The Examiner has carefully re-read the Applicant’s cited portions of the original disclosure, which discusses using a single device to measure and calculate different parameters, such as temperature, changes in resistance (correlating to the rate of airflow or velocity) and humidity substantially at the same location, but the original disclosure does not disclose calculating an airstream velocity (which is the distance traveled per unit time) using temperature + airflow rate (volumetric flow per unit time). 
In regard to the 103 rejection, the Examiner respectfully disagrees. Foremost, in the absence of any specific mathematical weighting equation, the Examiner interprets the limitation “weighting” as modifying or compensating a given parameter with a different parameter by giving relative importance of the different parameter. Having said that, Descrochers-A discloses various sensors (including a temperature and velocity sensor) and blending the sensor values to arrive at modified sensed values including a temperature weighted humidity values (note that Descrochers-A states that humidity or dewpoint temperature can be combined or blended with the temperature to create a very accurate and cost effective measurement of relative humidity, enthalpy or one of the other related psychrometric measurements” in Paragraph [0071]. While Paragraph [0071] does not explicitly disclose velocity with temperature, velocity is one of the other related psychrometric measurements and one of ordinary skill in the art would therefore . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865